                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM J. MANSFIELD, INC.,                       :
               Plaintiff,                         :             CIVIL ACTION
                                                  :
              v.                                  :
                                                  :
UDREN LAW OFFICES, P.C.,                          :             No. 18-03569
              Defendants.                         :


                                          ORDER



       AND NOW, this 5th day of March, 2019, upon consideration of Wilentz, Goldman &

Spitzer, P.A.’s Motion to Withdraw as Counsel for Defendant Udren Law Offices, P.C. (Doc. No.

37), it is ORDERED that, as outlined in the Court’s March 5, 2019 memorandum, the Motion to

Withdraw (Doc. No. 37) is DENIED WITHOUT PREJUDICE.




                                                  BY THE COURT:


                                                  S/Gene E.K. Pratter
                                                  GENE E.K. PRATTER
                                                  UNITED STATES DISTRICT JUDGE
